DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 18, 2022. Claims 1-6, 8-13, and 15 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 18, 2022.  The submission is not fully in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is not fully being considered by the examiner. Please submit the corresponding NPL documents for NPL document numbers 6 and 7 for Examiner’s Review. Examiner notes that NPL document numbers 1-5 and 8 are in compliance and that the corresponding prior art documents have been reviewed by Examiner.

Response to Amendments
In response to Applicant’s Amendments dated October 18, 2022, Examiner withdraws the previous specification objections; the previous rejections regarding the Oxford comma are maintained; the remaining previous rejections are withdrawn; the previous rejections relating to canceled claims 7 and 14 are withdrawn; the previous remaining rejections under 35 U.S.C. 101 are maintained; and the previous remaining prior art rejections are maintained. 

Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. 

Applicant argues that the claimed invention integrates the judicial exception into a practical application; see Response at p. 23. More specifically, Applicant argues that the communication between the vehicle and other vehicles/facilities is sufficient for integrating the claims into a practical application; see Response at p. 24. Examiner respectfully disagrees. First, the claims do not require communication between the vehicle and other vehicles/facilities; the claims merely require receiving sensor input via another vehicle or facility. The mere passive receiving of sensor data without first requesting the data and/or without responding to the reception of the data does not establish communication between the vehicle and another entity. Second, even if communication was established, such communication would be pre-solutionary activity which is in no way connected to the overall inventive concept. If, for example, the vehicle received sensor data from other vehicles/facilities in combination with a request for the processed data, performed the recited method steps, and then sent the processed data back to the vehicles/facilities, communication which cannot be mentally done may be established and result in overcoming the current rejections under 35 U.S.C. 101. Because the claims do not recite limitations amounting to communication between a vehicle and one or more other entities, Applicant’s arguments are unpersuasive. Therefore, Examiner maintains the corresponding rejections.

Applicant additionally argues that the additional clam elements are sufficient to amount to significantly more than the judicial exception; see Response at p. 24. More specifically, Applicant argues that the involvement of the sensors at the roadside, the edge computation is increased dramatically resulting in the claims amounting to significantly more than an abstract idea; see Response at p. 24-25. Examiner respectfully disagrees. It appears that Applicant is asserting an improvement to the technological field of edge computation. However, the claims are not directed toward edge computation, and while the specification does indicate that in some cases edge computation may be improved via a roadside computing platform, it is not always the case. The claims do not require receiving data from a roadside facility (the data may be received from another vehicle), and there are no limitations directed to the quality of the computing platform of the roadside facility let alone limitations directed toward any comparisons between the vehicle computing platform and the roadside facility computing platform. Because Examiner has found no support in the claims or specification for Applicant’s assertions of an improvement to the field of edge computation, Examiner is unpersuaded by Applicant’s arguments. Therefore, Examiner maintains the corresponding rejections. 

Applicant argues that Xiao fails to disclose synchronizing the at least one sensor input to the pose, determining an object extraction based on the transform, and the at least one sensor input is received from at least one of a proximate vehicle and a road side sensor; see Response at p. 25-26. More specifically, Applicant argues that the sensor input found in Xiao is not external to the vehicle; see Response at p. 26. Examiner respectfully disagrees. As can be found at least in Fig. 19, [0060], [0063]-[0064], [0067], [0074], and the publication generally the perception and planning system comprises at least the prediction module, planning module, and routing module which each may receive information from the network/server for processing the respective tasks associated with each module. The network/server information includes data collected from other vehicles, facilities, sensors, etc. which are external to the vehicle. Any of the information sent to the vehicle from the server which comprises sensor input reads on the limitation which, under a broadest reasonable interpretation, merely requires receiving one sensor input from either a proximate vehicle or road side sensor. There are no limitations which require direct communication between the vehicle and a road side sensor or another vehicle (or any limitations which explain how a road side sensor could communicate directly with a vehicle). Because the claims only require receiving a sensor input from an external sensor (whether it be attached to another vehicle or reside roadside) and Xiao gives multiple examples of receiving external sensor data at the vehicle, Examiner is unpersuaded by Applicant’s arguments and maintains the corresponding rejections. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., V2X communication, V2V communications, V2I communications, communications between the vehicle and sensors external to the vehicle and timing synchronization and the corresponding examples) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For example, Applicant asserts, without support, that Xiao does not teach determining an object extraction based on the transform; see Response at p. 27. 

The remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. 

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
a.	Claims 1, 8, and 15 are objected to for missing the Oxford comma.
Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, and 15 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method, independent claim 9 is directed toward a method. Therefore, each of the independent claims 1 and 9 along with the corresponding dependent claims 2-8 and 9-15 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 9 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 1 is used for illustration: 
a method of autonomous driving collaborative sensing, comprising: 
receiving at least one sensor input (a person may look around to interpret the environment); 
determining a pose based on the at least one sensor input (a person may determine, based on looking around, the pose of his or her person); 
synchronizing the at least one sensor input to the pose (a person may mentally note the pose); 
transforming the at least one sensor input, the pose and the synchronization (this step is considered data analysis which is considered insignificant extra-solution activity); 
determining an intermediate representation based on the transform (this step is considered data analysis which is considered insignificant extra-solution activity);
determining an object extraction based on the transform (a person may mentally note one or more objects based on the interpreted environment); 
aggregating the at least one sensor input, the intermediate representation and the object extraction (a person may make a mental note of all of the collected data); and 
determining a bird’s eye view of the aggregation (a person may make a mental bird’s eye view); 
wherein the at least one sensor input is received from at least one of a proximate vehicle and a road side sensor (a person may, for example, receive visual information from roadside traffic signals which detect traffic such as a train about to pass by).


Under Step 2A, Prong One, independent claims 1 and 9 recite, in part, a method and a method. Other than reciting a sensor input, and data analysis steps, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 9 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 9 recite the additional elements of a sensor input, and data analysis steps.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a sensor input, and data analysis steps are not integrated into the claims as a whole, claims 1 and 9 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 9 are not patent eligible. 

Dependent claims 2-6, 8, 20-13 and 15 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-6, 8, 20-13 and 15, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-6, 8, 20-13 and 15 are patent ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 8-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0334988 (hereinafter, “Xiao”).

Regarding claim 1, Xiao discloses a method of autonomous driving collaborative sensing (see at least [0048]), comprising: 
receiving at least one sensor input (see at least Fig. 8, Element 801 and [0070]; sensor input is received); 
determining a pose based on the at least one sensor input (see at least Fig. 8, Element 801, and [0097]; a pose may be based on the at least one sensor input); 
synchronizing the at least one sensor input to the pose (see at least Fig. 8, element 804, [0080], and [0097]; the sensor input is synchronized with the pose at least because the pose is based on the sensor input); 
transforming the at least one sensor input, the pose and the synchronization (see at least [0089]; the pose, sensor input, and synchronization are transformed to match); 
determining an intermediate representation based on the transform (see at least [0094]; the calculated HD pose may be an intermediate representation);
determining an object extraction based on the transform (see at least [0094]; the shape and size of the object for extraction may be determined based on the transform); 
aggregating the at least one sensor input, the intermediate representation and the object extraction (see at least [0094]; everything is combined to generate the high definition 3D point cloud map); and 
determining a bird’s eye view of the aggregation (see at least [0094]; the point cloud map may be a top-down view (i.e., bird’s eye view));
wherein the at least one sensor input is received from at least one of a proximate vehicle and a road side sensor (see at least Fig. 19, [0048], [0063]-[0066] and [0074]; vehicles proximate the environment of the vehicle to be controlled may provide the at least one sensor input (i.e., proximate vehicles)).

Regarding claim 2, Xiao discloses all of the limitations of claim 1. Additionally, Xiao discloses 
encoding the transform (see at least [0088]-[0089]; the transform is encoded); 
decoding the transform (see at least [0088]-[0089]; the transform is decoded); and 
compressing the transform (see at least [0088]-[0089]; the transform is compressed into a matrix).

Regarding claim 3, Xiao discloses all of the limitations of claim 1. Additionally, Xiao discloses wherein the at least one sensor input comprises at least one of a camera signal and a LiDAR signal (see at least [0057]; camera and/or LiDAR may be used).

Regarding claim 4, Xiao discloses all of the limitations of claim 1. Additionally, Xiao discloses receiving a high definition map of a region where the at least one sensor input is received (see at least [0094]; a high definition map of a region surrounding the sensor may be generated).

Regarding claim 5, Xiao discloses all of the limitations of claim 1. Additionally, Xiao discloses decompressing and interpolating the aggregation (see at least [0088]-[0089] and [0156]-[0161]; the aggregation may be interpolated and decompressed).

Regarding claim 6, Xiao discloses all of the limitations of claim 1. Additionally, Xiao discloses motion compensating the aggregation, the intermediate representation and the object extraction (see at least [0088] and the publication generally; error reduction for aggregation, intermediate representation, and object extraction are done).

Regarding claim 8, Xiao discloses all of the limitations of claim 1. Additionally, Xiao discloses wherein the at least one sensor input is received from at least one of a LiDAR, a wheel encoder, an inertial measurement unit, a GPS and a camera (see at least [0057]; the sensor input may be from a LiDAR, IMU, GPS, or camera).

Regarding claim 9, Xiao discloses a method of autonomous driving collaborative sensing (see at least [0048]) comprising: 
receiving at least one sensor input (see at least Fig. 8, Element 801 and [0070]; sensor input is received);  
determining a pose based on the at least ore sensor input (see at least Fig. 8, Element 801, and [0097]; a pose may be based on the at least one sensor input);  
synchronizing the at least one sensor input to the pose; transforming the at least one sensor input. the pose and the synchronization (see at least Fig. 8, element 804, [0080], and [0097]; the sensor input is synchronized with the pose at least because the pose is based on the sensor input);  
determining an object extraction based on the transform (see at least [0094]; the shape and size of the object for extraction may be determined based on the transform);  
aggregating the at least one sensor input and the object extraction (see at least [0094]; everything is combined to generate the high definition 3D point cloud map); 
detecting the extracted object (see at least [0094]; the shape and size of the object for extraction may be detected based on the transform); 
segmenting the extracted object (see at least [0049], [0105]-[0111]; the extracted objects are segmented); 
fusing the detected and segmented object (see at least [0171] and the publication generally; fusing of the point clouds, which comprise the detected/segmented objects, may occur); and 
determining a bird’s eye view of the aggregation (see at least [0094]; the point cloud map may be a top-down view (i.e., bird’s eye view));
wherein the at least one sensor input is received from at least one of a proximate vehicle and a road side sensor (see at least Fig. 19, [0048], [0063]-[0066] and [0074]; vehicles proximate the environment of the vehicle to be controlled may provide the at least one sensor input (i.e., proximate vehicles)).

Regarding claim 10, Xiao discloses all of the limitations of claim 9. Additionally, Xiao discloses
encoding the transform (see at least [0088]-[0089]; the transform is encoded);  
decoding the transform (see at least [0088]-[0089]; the transform is decoded); and 
compressing the transform (see at least [0088]-[0089]; the transform is compressed into a matrix).

Regarding claim 11, Xiao discloses all of the limitations of claim 9. Additionally, Xiao discloses wherein the at least one sensor input comprises at least one of a camera signal and a LiDAR signal (see at least [0057]; camera and/or LiDAR may be used).

Regarding claim 12, Xiao discloses all of the limitations of claim 9. Additionally, Xiao discloses receiving a high definition map of a region where the at least one sensor input is received (see at least [0094]; a high definition map of a region surrounding the sensor may be generated).

Regarding claim 13, Xiao discloses all of the limitations of claim 9. Additionally, Xiao discloses decompressing and interpolating the aggregation (see at least [0088]-[0089] and [0156]-[0161]; the aggregation may be interpolated and decompressed).

Regarding claim 15, Xiao discloses all of the limitations of claim 9. Additionally, Xiao discloses wherein the at least one sensor input is received from at least one of a LiDAR, a wheel encoder, an inertial measurement unit, a GPS and a camera (see at least [0057]; the sensor input may be from a LiDAR, IMU, GPS, or camera).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2021/0405638 which relates to obstacle detection for autonomous vehicles using various senor data compiling techniques.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663